United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 12-1663
                     ___________________________

                           United States of America

                    lllllllllllllllllllll Plaintiff - Appellee

                                       v.

                               Glen Ray Allen

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                  Appeal from United States District Court
             for the Western District of Arkansas - Hot Springs
                              ____________

                      Submitted: November 16, 2012
                         Filed: February 4, 2013
                             ____________

Before SMITH, BEAM, and GRUENDER, Circuit Judges.
                           ____________

GRUENDER, Circuit Judge.
      Glen Allen appeals the order of the district court1 denying his motion to
suppress the evidence obtained from a search of his vehicle. For the reasons
discussed below, we affirm.

       On March 30, 2010, Allen was driving a green sport utility vehicle (“SUV”)
on Interstate 30 near Arkadelphia, Arkansas, when he was observed by Arkansas
State Police Officer Adam Pinner, who was assigned to a drug interdiction team.
Officer Pinner was driving a marked police vehicle in the same direction as the green
SUV. According to his testimony at the suppression hearing, Officer Pinner
immediately suspected, based on his experience, that the SUV was a rental vehicle
because it was new, clean, had no window tinting, and had no dealer insignia on the
rear of the vehicle. Officer Pinner testified that he drove for one or two minutes
beside the green SUV and paced it at a speed of seventy-five miles per hour. The
speed limit was seventy miles per hour. He later identified Allen as the driver of the
green SUV.

       While pacing the green SUV, Officer Pinner also observed a white minivan
traveling approximately four car lengths in front of the green SUV at the same speed,
and he suspected, based on the same indicators as with the green SUV, that it was a
rental vehicle as well. Both vehicles displayed Texas license plates, and Officer
Pinner knew that Texas was a “source state” for narcotics entering into Arkansas.
Officer Pinner also testified that, in his experience, a tandem driving formation of
rental vehicles suggested a possible narcotics transporting arrangement. He traveled
alongside the white minivan and observed that the rear seats were folded down and
that the driver, later identified as Jennifer Lenda, appeared nervous. As Officer
Pinner continued to observe the white minivan, it crossed the fog line, and he then

      1
       The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, adopting the report and recommendation of the
Honorable Barry A. Bryant, United States Magistrate Judge for the Western District
of Arkansas.

                                         -2-
initiated a traffic stop. The green SUV passed the site of the traffic stop and
continued traveling on the interstate.

       As Officer Pinner approached on foot along the passenger side of the white
minivan to speak with the driver, he observed that the cargo area was packed with
large bundles, covered by a large blanket. When Officer Pinner reached the
passenger-side window, he detected an “overwhelming” odor of “green” marijuana,
despite a candle burning in the central console. Officer Pinner placed Lenda under
arrest and immediately radioed his fellow officers that he had discovered a large
amount of marijuana. He also stated that the green SUV should be stopped because
he suspected it was traveling with the white minivan.

       Officer Eric Henson was parked about five miles down the interstate, near the
outlet of the first exit ramp past the site of the traffic stop. He observed a green
Hyundai SUV matching Officer Pinner’s description exit the interstate. Officer
Henson testified that he initiated a traffic stop on the green SUV “for investigative
reasons to see if he was traveling with this other vehicle [the white minivan] or not.”
The officers soon learned that the green SUV and the white minivan were rented on
the same day from the same rental location in Champion, Texas, and they arrested
Allen. The officers also inventoried the green SUV and discovered multiple cellular
phones and SIM cards.

       Allen was charged with conspiracy to distribute and possession with intent to
distribute marijuana. He moved to suppress the evidence obtained from the search
of both the white minivan and the green SUV, arguing that law enforcement had no
probable cause for either traffic stop. The district court held that Allen had no
standing to challenge the search of the white minivan because he failed to
demonstrate any reasonable expectation of privacy in that vehicle. The district court
also found probable cause to justify the stop of the green SUV based on Officer
Pinner’s testimony that Allen was driving seventy-five miles per hour in a seventy-

                                         -3-
mile-per-hour zone. Allen then entered a plea of guilty, conditioned on his right to
appeal the denial of his motion to suppress.

      In reviewing the denial of a motion to suppress, we review the district court’s
factual findings for clear error and the ultimate question of whether the Fourth
Amendment was violated de novo. United States v. Craig, 630 F.3d 717, 721 (8th
Cir. 2011). We may affirm the denial of a motion to suppress on any grounds
supported by the record. United States v. Keele, 589 F.3d 940, 943 (8th Cir. 2009).
At oral argument, Allen conceded that he lacks standing to challenge the search of the
white minivan driven by Lenda. Therefore, we review the denial of his motion only
with respect to the traffic stop of the green SUV.

       Allen contends that it was clear error to credit Officer Pinner’s testimony that
Allen was exceeding the speed limit because Officer Pinner did not stop Allen at the
time he purportedly observed Allen to be speeding, make any reference to speeding
during the incident or to other officers, or include any reference to speeding in his
police report. Even if a speeding violation did not provide probable cause for the
traffic stop, however, the stop nevertheless was justified based on a reasonable
suspicion that Allen was involved in trafficking marijuana.

       “An investigatory, or Terry, stop without a warrant is valid only if police
officers have a reasonable and articulable suspicion that criminal activity may be
afoot.” United States v. Navarrete-Barron, 192 F.3d 786, 790 (8th Cir. 1999) (citing
Terry v. Ohio, 392 U.S. 1, 25-31 (1968)). “When justifying a particular stop, police
officers ‘must be able to point to specific and articulable facts which, taken together
with rational inferences from those facts, reasonably warrant that intrusion.’” Id.
(quoting Terry, 392 U.S. at 21). “In deciding whether to conduct a Terry stop, an
officer may rely on information provided by other officers as well as any information
known to the team of officers conducting the investigation.” Id.



                                         -4-
       Here, it was not unreasonable to initiate a brief stop of the green SUV to
investigate its possible association with the white minivan. For example, in United
States v. Ortiz-Monroy, 332 F.3d 525 (8th Cir. 2003), an officer observed two
vehicles traveling in tandem, initiated a traffic stop of one of them, and observed a
drug dog alert to the stopped vehicle. Id. at 527. We concluded that law enforcement
had a reasonable and articulable suspicion to stop the second vehicle because both
vehicles “had California tags,” “[a] drug dog had alerted to the tires on the [first
vehicle], indicating that drugs had been present at some time,” and “[b]ased on his
training and experience, [the officer] knew that drug transporters often travel in
tandem.” Id. at 529; cf. United States v. Rodriguez-Rodriguez, 550 F.3d 1223, 1228
(10th Cir. 2008) (“Sufficient evidence that two vehicles are driving in tandem plus
evidence that one vehicle contains contraband can provide probable cause sufficient
to support arresting the driver of the other vehicle.”).

       Likewise, in the instant case, Officer Pinner observed two apparent rental
vehicles with license plates from the same state traveling in tandem, and he then
discovered a large quantity of marijuana in one of them. Accordingly, we conclude
that the information possessed by the officers constituted “specific and articulable
facts which, taken together with rational inferences from those facts, reasonably
warrant[ed]” the stop of the green SUV driven by Allen. See Navarrete-Barron, 192
F.3d at 790 (quoting Terry, 392 U.S. at 21).

      For the foregoing reasons, we affirm the denial of the motion to suppress.
                      ______________________________




                                         -5-